Title: August. 6th. 1783. Wednesday.
From: Adams, John Quincy
To: 


       This morning, I set out from the Hague, in Company with my Father; at about half past 4. o’clock in the morning. At 7. we arrived at Rotterdam; passed the Maes Meuse, and rode as far as Moerdyk, where we arrived at about 12. We were obliged to stay till 4. o’clock, because the wind, and tide were both contrary. We arrived at about 11. o’clock at night at the last Post before Antwerp, and cannot go any further because the gates of the City are shut from 9. o’clock at night untill 4. in the morning. The Land from the Hague to Moerdyk is good; and is for the most part planted with wheat, oats, and horsebeans; but for the 5. last Leagues the Land is very bad and produces nothing at all.
      